EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 2 is rejoined and allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  It is found that none of the prior art teaches a work machine comprising an autonomous function section and a standard function section as claimed.
A discussion of the most pertinent prior art is included for the record.
Sachihiro (JP 2004230908) is considered to be the most pertinent prior art.  Sachihiro shows a work machine in figure 3, similar to the claimed invention.  Sachihiro show the work machine having an engine, a brake system comprising a pedal 17, a controller 6, a switch 7 to switch between a standard mode and an autonomous mode, a remote control 16, hydraulic cylinder 21, drum brake 22d; wherein the work machine can be operated between a standard mode and an autonomous mode.  However, Sachihiro lacks the particular of the standard brake valve, the autonomous brake valve being connected to a high pressure selector valve according to the flow paths and the operation of the valves as claimed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nemeth, Kitani, Kawamata, Saito, Behra and Kanai are cited for other vehicles comprising a standard and an autonomous systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




						/Xuan Lan Nguyen/                                                                 Primary Examiner, Art Unit 3657